ACCEPTED
                                                                                 14-15-00568-CV
                                                                 FOURTEENTH COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                             7/6/2015 4:58:50 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                              NO. ______

                        In the Court of Appeals                 FILED IN
                                                         14th COURT OF APPEALS
                      for the ___ District of Texas         HOUSTON, TEXAS
                             Houston, Texas               7/6/2015 4:58:50 PM
                                                         CHRISTOPHER A. PRINE
                             JINSUN LLC                           Clerk

                                Relator

                   ORIGINAL MANDAMUS PROCEEDING
     FROM THE 113TH JUDICIAL TRIAL COURT OF HARRIS COUNTY, TEXAS

           RELATOR’S NOTICE OF RELATED PROCEEDING

                                       Respectfully submitted,

                                        /s/ Jason M. Hopkins
                                       Mary-Olga Lovett
                                        State Bar No: 00789289
                                        lovettm@gtlaw.com
                                       Jason S. Lewis
                                        State Bar No: 24007551
                                        lewisjs@gtlaw.com
                                       Jason M. Hopkins
                                        State Bar No: 24059969
                                        hopkinsjm@gtlaw.com
                                       GREENBERG TRAURIG LLP
                                       1000 Louisiana Street, Suite 1700
                                       Houston, Texas 77002
                                       Telephone: (713) 374-3555
                                       Facsimile: (713) 374-3505


Dated: July 6, 2015                    ORAL ARGUMENT REQUESTED




                                   1
TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Local Rule 1.3, Jinsun hereby gives notice that this proceeding

arises from the same underlying case as the original proceeding docketed in the

Fourteenth Court of Appeals as Case No. 14-14-00783-CV, In re Kevan Casey,

Jinsun LLC, and Far East Strategies LLC. The underlying case is Alattar, et al. v.

Casey, et al., Case No. 2012-54501, pending before the 113th Judicial District

Court of Harris County, Texas.

                                             /s/ Jason M. Hopkins
                                            Jason M. Hopkins




                                        2
                         CERTIFICATE OF SERVICE

       I certify that I served a true and correct copy of the foregoing Notice on the
Respondent, Real Party in Interest, and all counsel of record in the case below on
July 6, 2015, addressed as follows:

Via Commercial Delivery Service

The Honorable Michael Landrum
113th Judicial District Court
Harris County Civil Courthouse
201 Caroline, 10th Floor
Houston, Texas 77002
Telephone: (713) 368-6113

Via Email

David R. Clouston
Leslye Moseley
Sessions Fishman Nathan & Israel LLC
900 Jackson Street, Suite 440
Dallas, Texas 75202
dclouston@sessions-law.biz
lmoseley@sessions-law.biz

Attorneys for Jonathan Friedlander, Equity Highrise, Inc.,
Scott Gann, Lazy Bear LLC, Lee Bear LLC, Sun Bear LLC,
OSO Capital LLC and Joseph Lee

Mark S. Hellinger
The Hellinger Law Firm
12 Greenway Plaza, Suite 1100
Houston, Texas 77046
mhellinger@hellingerlawfirm.com

Attorney for Jonathan Camarillo and The Jonathan Camarillo Trust




                                         3
J. Randle Henderson
16506 FM 529, Suite 115-107
Houston, Texas 77095
jrh@hendersonrandy.com

Attorney for Sano Holdings, Inc., Kay Holdings, Inc., William W. Bartlett, Jr.,
Kevin Lisman, Thomas Hudson, The Brompton Group NA, LLC, Jeff Lamont
Robert Klinek, Susan Pack, Lance Baral, Lawrence Isen and the Isen Trust

Kevin T. Kennedy
4550 Post Oak Place, Suite 210
Houston, Texas 77027
k.t.p.kennedy@gmail.com

Attorney for Babak Daghighi and Luxeyard, Inc.

Charley Davidson
Anthony L. Laporte
Hanszen Laporte, LLP
11767 Katy Freeway, Suite 850
Houston, Texas 77079
cdavidson@hanszenlaporte.com
alaporte@hanszenlaporte.com

Attorneys for Mark Trotter

Jonathan D. Neerman
Jackson Walker L.L.P.
901 Main Street, Suite 6000
Dallas, Texas 75202
jneerman@jw.com

Attorneys for Apex Clearing Corporation




                                         4
Arthur Gollwitzer, III
Michael Best & Friedrich LLP
12600 Hill Country Blvd., R-275
Austin, Texas 78738
agollwitzer@michaelbest.com

Attorney for Wilson-Davis & Co.

Blaire Bruns Johnson
Edison McDowel Hetherington LLP
3200 Southwest Freeway, Suite 2100
Houston, Texas 77027
blaire.johnson@emhllp.com

Attorney for Acadia Holding Corporation

Tommy Allen
631 Cypresswood Ln.
Spring, Texas 77373
tallen2112@yahoo.com

Defendant, Pro se


                                           /s/ Jason M. Hopkins
                                          Jason M. Hopkins




                                      5